EXHIBIT 10.1
 
AGREEMENT AND RELEASE
This Agreement and Release (this "Agreement") is made and entered into by and
among Leslie Flegel, residing at 4951 Gulf Shore Boulevard, PH 201, Naples, FL
34103 (the "Executive"), and National Patent Development Corporation, a Delaware
corporation with principal executive offices at 10 East 40th Street, Suite 3110,
New York, New York 10016 ("NPDC") and Five Star Products, Inc., a Delaware
corporation with principal executive offices at 10 East 40th Street, Suite 3110,
New York, New York 10016 ("Five Star").
WHEREAS, the Executive, NPDC and Five Star have agreed to terminate Executive's
employment and/or consulting agreement with Five Star, to terminate the
Executive's positions as an officer and member of the boards of directors of
NPDC and Five Star and to permit NPDC to purchase shares of Five Star Common
Stock (as defined) and NPDC Common Stock (as defined) owned by the Executive and
his family;
WHEREAS, the Executive owns 200,000 shares of NPDC Common Stock which are
exchangeable, under certain circumstances, into 1,200,000 shares of Five Star
Common Stock owned by NPDC;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
1.             Sale of Stock and Closing.
(a)           On March 3, 2008 or such later date as the parties shall agree
(the "Closing Date"), the Executive shall sell to NPDC and NPDC shall purchase
subject to the conditions set forth herein (i) 200,000 shares of common stock,
par value $0.01 of NPDC (the "NPDC Common Stock") owned by the Executive at the
price of $3.60 per share (the 1,200,000 shares of Five Star Common Stock into
which the NPDC Common Stock is exchangeable, multiplied by $0.60 per share, the
result then divided by the 200,000 shares of NPDC Common Stock) and (ii)
1,698,336, shares of Five Star common stock, par value $0.01 per share (the
"Five Star Common Stock") owned by the Executive at a price of $0.60 per
share.  The Five Star Common Stock and NPDC Common Stock referred to herein as
the "Shares."
 
 

--------------------------------------------------------------------------------

 
(b)           Effective the date of this Agreement, the Agreement dated as of
March 2, 2007 between Five Star and the Executive regarding the Executive's
services to be rendered to Five Star is terminated without any further liability
of Five Star (the "Services Agreement").
(c)           Effective the date of this Agreement, the Registration Right
Agreement, dated as of March 2, 2007 between Five Star and the Executive is
terminated without any further liability of Five Star.
(d)           Sections 2 and 6 of the Purchase Agreement dated as of March 2,
2007 between NPDC and the Executive (the "Purchase Agreement") is terminated
effective the date of this Agreement and the balance of the Purchase Agreement
is terminated effective the Closing Date.
(e)           Effective the date of this Agreement, the Registration Rights
Agreement dated as of March 2, 2007 between NPDC and the Executive is
terminated.
(f)           The Executive resigns as an officer and director of Five Star and
as a director of NPDC effective the date of this Agreement.
(g)           The Executive shall cause the sale to NPDC of 301,664 shares of
Five Star Common Stock owned by his family at the price of $0.60 per share on
the Closing Date pursuant to the terms of the Sale Agreement attached hereto as
Exhibit A and NPDC agrees to buy such shares in accordance with the Sale
Agreement.  However, if a seller of shares of Five Star Common Stock cannot or
will not sell its shares to NPDC under the Sale Agreement, NPDC may at its sole
discretion waive that condition to purchase shares from the Executive and the
Executive shall be required to proceed with such sale to NPDC
 
2

--------------------------------------------------------------------------------

 
2.             Representation and Warranties of The Executive.
(a)           The NPDC Common Stock to be transferred to NPDC by the Executive
pursuant to Section 1(a)(i) of this Agreement are on the date of this Agreement,
and will on the Closing Date be, owned by the Executive free and clear of any
and all pledges, liens, encumbrances or security interests of every kind or
nature except as may be created by agreements with NPDC or Five Star which are
being terminated by this Agreement (collectively, the "Encumbrances"), other
than Encumbrances resulting from acts or failure to act of NPDC, and the
Executive shall have full right and authority to so transfer such shares to
NPDC.
(b)           The Five Star Common Stock to be transferred to NPDC by the
Executive pursuant to Section 1(a)(ii) of this Agreement are on the date of this
Agreement, and will on the Closing Date be, owned by the Executive free and
clear of any and all Encumbrances, other than Encumbrances resulting from acts
or failure to act of NPDC and the Executive shall have full right and authority
to so transfer such shares to NPDC.
(c)           The Executive acknowledges that NPDC may now or at the Closing
Date be in possession of material inside information regarding NPDC or Five Star
that the Executive is not aware of.  Nonetheless, the Executive willingly has
agreed to sell the shares of NPDC Common Stock and Five Star Common Stock owned
by him to NPDC pursuant to the terms of this Agreement.  The Executive
represents that he is an "accredited investor" (as defined in Rule 501(a) of
Regulation under the Securities Act of 1933, as amended) and is a sophisticated
investor with experience in transactions in securities of the kind reflected in
this Agreement and has sought and received the advice of legal counsel familiar
with transactions of this kind and he is not relying on any disclosure or
non-disclosure made or not made, or the completeness thereof, in connection with
or arising out of his sale of the Shares and has no claims against NPDC or Five
Star or their respective officers and directors with respect thereto and if any
such claim exists, the Executive, recognizing his disclaimer of reliance and
NPDC's and Five Star's reliance on such disclaimer as a condition for entering
into the purchase of the Shares, covenants and agrees not to assert it against
NPDC, Five Star or any other Releasee (as defined).
 
3

--------------------------------------------------------------------------------

 
(d)           No authorization, consent or approval of, or exemption by, any
governmental or public body or authority is required to authorize, or is
required in connection with, the execution, delivery and performance of this
Agreement, or the taking of any action contemplated hereby, by the Executive,
except those that have been obtained or are available.
(e)           Except with respect to agreements with NPDC and Five Star being
terminated by this Agreement, neither the execution and delivery of this
Agreement, nor compliance with any of the terms and provisions hereof, nor the
consummation of any of the transactions herein contemplated will: (i) violate
any law, regulation, order, writ, injunction or decree of any court or
governmental department, commission, board, bureau, agency or instrumentality
applicable to the Executive, or (ii) conflict or be inconsistent with, or result
in any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under the terms of any indenture, mortgage, deed of trust,
agreement or other instrument, to which the Executive is a party or by which he
may be bound or to which he may be subject.
 

 
4

--------------------------------------------------------------------------------

 
 
3.              Releases.
(a)           By the Executive.  For and in consideration of the purchase by
NPDC of shares of NPDC Common Stock and Five Star Common Stock owned by the
Executive pursuant to Section 1,  the Executive, for him, his heirs and family
members, hereby releases NPDC and Five Star and their respective predecessors,
successors, parents, affiliated or subsidiary companies and its or their
respective present or former officers, directors, agents, employees, managers,
members, shareholders or partners and any and all of their respective benefit
plans, committees, trustees, fiduciaries, and trusts (hereinafter collectively
referred to as the "Releasees") from any and all claims or causes of action he
may have or claim to have against the Releasees, including any claims arising
out of or relating in any way to his employment and/or consulting relationship
with NPDC or Five Star and/or his separation from that employment and/or
consulting relationship.  The claims released include, but are not limited to:
(i)             all claims which were or could have been asserted by the
Executive against any of the Releasees;
 
(ii)            all federal, state and local statutory claims, including claims
arising under the New York Human Rights Law, New York Labor Law, the New York
City Human Rights Law, the Conscientious Employee Protection Act, Title VII of
the Civil Rights Act of 1964, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Rehabilitation Act, the Employee Retirement Income
Security Act, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Sarbanes-Oxley Act of 2002, and the Family and Medical Leave Act;
 
(iii)           all claims arising under the United States, New York  or other
state Constitutions;
 
(iv)           all claims arising under any Executive Order or derived from or
based upon any federal, state or local regulation;
 
(v)            all common law claims including claims for wrongful discharge,
constructive discharge, violation of public policy, breach of an express or
implied contract, breach of an implied covenant of good faith and fair dealing,
tortious interference with contract or prospective economic advantage,
promissory estoppel, intentional infliction of emotional distress, defamation,
conspiracy, equitable estoppel, fraud, misrepresentation, detrimental reliance,
retaliation, and negligence;

 
5

--------------------------------------------------------------------------------

 

(vi)           all claims for any compensation including back wages, front pay,
bonuses or awards, commissions, fringe benefits, disability benefits, medical
benefits, severance benefits, reinstatement, retroactive seniority, pension
benefits, stock options, contributions to 401(k) plans, or any other form of
economic loss, as well as interest, liquidated damages, and punitive damages;
 
(vii)          all claims for personal injury, including physical injury, mental
anguish, emotional distress, pain and suffering, embarrassment, humiliation,
damage to name or reputation and loss of consortium; and
 
(viii)         all claims for costs and attorneys' fees.
 
(b)           By Five Star and NPDC.  For and in consideration of the sale by
Executive of shares of NPDC Common Stock and Five Star Common Stock owned by the
Executive pursuant to Section 1, Five Star and NPDC, and on behalf of their
respective predecessors, successors, parents, affiliated or subsidiary
companies, hereby release the Executive from any and all claims or causes of
action either of them may have or claim to have against the Executive, including
any claims arising out of or relating in any way to his employment and/or
consulting relationship with NPDC or Five Star, his service as an officer or
director of either of NPDC or Five Star, or related to his performance of
services required in accordance with the terms of the Services Agreement.
(c)           Limitation on Releases.  Nothing in this Section 3 is intended,
nor shall be deemed, to (i) release any future claim by any party arising after
the date of the execution of this Agreement by the Executive or (ii) release
NPDC or Five Star from any obligation to indemnify Executive for serving in the
capacity as an officer or director of NPDC or Five Star to the full extent
permitted by law.

 
6

--------------------------------------------------------------------------------

 
(d)           Executive's Release Regarding Age Discrimination.  For and in
consideration of NPDC’s transfer of ownership to the Executive of the office
furniture located in the Executive’s office at NPDC’s principal offices and of
the NPDC-owned automobile used by the Executive, the Executive, for himself, his
heirs and family members, hereby releases the Releasees from any and all claims
under the federal Age Discrimination in Employment Act of 1967, as
amended.  With respect to this Subsection 3(d), the Executive has been advised
to consult legal counsel, and acknowledges that he has up to twenty-one (21)
days to consider the release agreement in this Subsection 3(d).  Further, after
signing in the space provided below, the Executive shall have up to seven (7)
days to revoke his signature with respect to Subsection 3(d) only by sending
notice of revocation to John Belknap within the seven-day period.  If not
revoked within such seven-day period, the provisions of this Subsection 3(d)
shall become effective, and the transfer of ownership of the office furniture
and automobile shall be made promptly thereafter, provided, however, that no
transfer of ownership of office furniture and automobile shall take effect
unless and until the Executive has satisfied the requirements set forth in
Section 1 of this Agreement to sell the Shares owned by him and his family to
NPDC.
4.             Non-Disparagement; Confidentiality.
(a)           The Executive represents that (i) he has not made and will not
make disparaging comments or statements (including statements to the press) or
(ii) he has not taken, and will not take, unless in accordance with this
Agreement, any other action(s) that were or may be injurious to a Releasee's
reputation or interest or that pertain to or that may adversely affect (A) a
Releasee; (B) any customers, competitors, or suppliers of NPDC or Five Star; or
(C) any joint venture or similar business relationship in which NPDC or Five
Star is a party or a participant.
(b)           The Executive has not and will not divulge or communicate to any
person or entity, or in any way make use of, any confidential, proprietary or
privileged information acquired in the performance of his duties for NPDC or
Five Star.  For purposes of this Agreement, "confidential or proprietary
information" shall mean all information regarding NPDC or Five Star's affairs,
finances, properties, methods of operation, data, systems, employees or business
plans or strategy which is not publicly available except that information made
publicly available by the Executive's breach of this Agreement shall remain
confidential or proprietary information.
 
7

--------------------------------------------------------------------------------

 
5.             Specific Performance.  The Executive understands and agrees that
the representations and promises of the Executive contained in this Agreement
are material terms of this Agreement, and that NPDC and Five Star were induced
to enter into this Agreement based upon such representations and promises.  The
Executive acknowledges that a breach of such representations and/or promises
would result in damages to NPDC and Five Star which would be difficult to
calculate and determine.  Accordingly, the Executive agrees that in the event of
any breach of this Agreement by him, NPDC and Five Star may seek specific
performance of this Agreement by the Executive without the necessity of posting
any bond or other security and the Executive consents to the ordering of
specific performance.
6.             Return of Items.  The Executive warrants and represents that as
of the date of his signing this Agreement, except as provided in Section 3(d)
above, he has returned to NPDC all property of NPDC or Five Star (whether or not
produced by him) within his possession, custody or control, including but not
limited to all documents (and copies of documents), all electronic forms of
information (and copies of the same), any keys or access security cards to the
offices of NPDC or Five Star, any identification cards, credit cards, computers,
laptops, cell phones and any ancillary equipment. Notwithstanding the provisions
of this Section, it is agreed that the Executive may retain any documents
relating solely to benefits available to him as an officer or director of NPDC
or Five Star.
 
8

--------------------------------------------------------------------------------

 
7.             Filing of Complaints.  The Executive represents that he has not
filed any charge, complaint, or lawsuit against NPDC or Five Star or any other
Releasee or with any governmental agency or court.  With respect to any
lawsuits, complaints, or charges that have been or may be filed by any other
person or entity concerning events or actions relating to the Executive's
employment or consultation services with NPDC or Five Star or separation from
such employment or consultation services, the Executive additionally waives and
releases any right he may have to recover in any lawsuit or administrative
proceeding brought by any such person or entity.  If the Executive is made a
member of a class in any proceeding involving NPDC or Five Star, he shall opt
out promptly after learning of his inclusion.  In this regard, the Executive
agrees to sign, without objection or delay, an "opt out" form presented to him
either by the court in which such proceeding is pending or by counsel for NPDC
or Five Star or any other Releasee who is made a defendant in such proceeding.
8.             Illegality.  If any provision of this Agreement is held to be
illegal, void, or unenforceable, that holding shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement; provided, however, that, upon any finding that any provision is
illegal, void or unenforceable, the Executive agrees, at NPDC's request, to
promptly execute an amendment to this Agreement with a provision of comparable
scope that has been revised only to the extent needed to render it legal and
enforceable.
9.             Arbitration.  Except as set forth in Section 5 of this Agreement,
it is agreed that any claim or dispute arising out of or relating to this
Agreement will be settled by private and binding arbitration to be conducted
before a single arbitrator in the State of New York.  Unless otherwise mutually
agreed by the parties, the arbitration proceeding shall be conducted pursuant to
the American Arbitration Association Rules for the Resolution of Employment
Disputes.  Arbitration may be invoked by written notice to the American
Arbitration Association, served upon the opposing party by registered mail,
stating with particularity the issue(s) posed for arbitration; provided,
however, that no request for arbitration may be made until thirty (30) days
after written notice of the claim or dispute has first been forwarded by
certified mail to the other party.  The arbitration proceedings shall be private
and confidential and all information disclosed in the course of the arbitration,
as well as the arbitration award, shall be subject to the same confidentiality
provisions as set forth in this Agreement.

 
9

--------------------------------------------------------------------------------

 
10.           Review of Agreement.  The Executive represents that he has
carefully read and fully understands all of the provisions of this
Agreement.  NPDC and Five Star hereby advise the Executive that he should
consult with an attorney prior to signing this Agreement and he represents that
he has had an opportunity to review and discuss this Agreement with his
attorneys, and that he is voluntarily agreeing to and signing this
Agreement.  The Executive acknowledges that the only consideration he has
received for executing this Agreement is that set forth herein.  No other
promise, inducement, threat, agreement or understanding of any kind or
description has been made with him or to him to cause him to enter into this
Agreement.  This Agreement supersedes any prior agreement, oral or written,
between the parties.
11.           Closing.  The closing (the "Closing") provided for in Section 1
shall take place at 10:00 A.M., local time, at the principal executive offices
of NPDC, on the Closing Date.  Certificates representing the NPDC Common Stock
and Five Star Common Stock to be purchased shall be delivered by the Executive
at the Closing against payment.  Each such certificate shall be endorsed in
blank or have attached a duly executed stock power, in each case in proper form
for transfer, with signatures guaranteed by a commercial bank, and with all
applicable stock transfer tax stamps affixed thereto.  By delivering the
certificates at the Closing, the Executive shall be deemed to represent to NPDC
that he owns beneficially and of record all of the Shares, free and clear of any
and all Encumbrances and all such Shares are freely transferable by him, and are
not subject to any voting trusts, proxies or other agreements relating to the
voting or transfer thereof except those with NPDC and Five Star being terminated
by this Agreement.  Subject to the conditions set forth herein, NPDC shall pay
to the Executive the purchase price provided in Section 1 by certified check or
wire transfer of immediately available funds to an account designated in writing
by the Executive.
 
10

--------------------------------------------------------------------------------

 
12.           Non-Competition, Non-Solicitation; Standstill.  The Executive
agrees that he will not, commencing on the date he signs this Agreement and
ending one year after the Closing Date (the "Covered Period"), directly or
indirectly, (a) solicit the employment of, or encourage to leave the employment
of NPDC or Five Star or any direct or indirect subsidiary of either thereof (a
"Covered Company"), any person who is now employed by a Covered Company, (b)
hire any employee or former employee of a Covered Company or (c) compete with or
be engaged in the same business as a Covered Company, or be employed by, or act
as consultant or lender to, or be a director, officer, employee, owner, or
partner of, any business or organization doing business in the Covered Territory
(as defined) which, during the Covered Period indirectly competes with or is
engaged in the same business as a Covered Company, except that in each case the
provisions of this Section 12 will not be deemed breached merely because the
Executive owns not more than 1% of the outstanding common stock of a
corporation, if, at the time of its acquisition by the Executive, such stock is
listed on a national securities exchange or is regularly traded in the
over-the-counter market by a member of a national securities exchange.  The
Covered Territory includes the states located in New England, and the States of
New York, New Jersey, Pennsylvania, Maryland, Virginia, West Virginia, North
Carolina, South Carolina and Kentucky and the District of Columbia.
Except for the Shares owned prior to the Closing, and unless approved in advance
by the Board of Directors of NPDC, the Executive will not during the Covered
Period, directly or indirectly become a beneficial owner (as such term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
any securities issued by NPDC or Five Star or any rights or options to acquire
any such securities or conduct, participate or support any tender offer, proxy
solicitation, solicitation of written consents of shareholders or shareholder
proposal or transaction involving any merger, consolidation, reorganization
involving a Covered Company or sale of substantially all the assets of a Covered
Company.

 
11

--------------------------------------------------------------------------------

 
13.           (a)           Further Assurances.  At any time and from time to
time, each party agrees, at its or his expense, to take such actions and to
execute and deliver such documents as may be reasonably necessary to effectuate
the purposes of this Agreement.
(b)           Survival.  The covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
sale of the NPDC Common Stock and Five Star Common Stock and any delivery of the
purchase price by NPDC, irrespective of any investigation made by or on behalf
of any party.
(c)           Modification.  This Agreement and the Exhibit set forth the entire
understanding of the parties with respect to the subject matter hereof,
supersede all existing agreements among them concerning such subject matter, and
may be modified only by a written instrument duly executed by each party.

 
12

--------------------------------------------------------------------------------

 

(d)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be given by Federal Express,
Express Mail, or similar overnight delivery or courier service or delivered (in
person or by telecopy, telex, or similar telecommunications equipment) against
receipt to the party to whom it is to be given at the address of such party set
forth below (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section.  Any notice or other
communication shall be deemed given at the time of receipt thereof.

  If to the Executive:  Leslie Flegel      
4951 Gulf Shore Boulevard
PH 201
Naples, Fl 34103
Fax: (239) 591-6718
            If to NPDC or Five Star:  National Patent Development Corporation  
   
10 East 40th Street
Suite 3110
New York, NY 10016
Fax: (646) 742-1601
Att: President
         

(e)           Waiver.  Any waiver by any party of a breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Agreement.  The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term of any
other term of this Agreement.  Any waiver must be in writing signed by the party
granting the waiver.
(f)            Binding on Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of NPDC and Five Star
and their respective successors and assigns and the Executive and his assigns,
heirs, and personal representatives.
(g)           Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
13

--------------------------------------------------------------------------------


(h)           Headings.  The headings in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(i)            Miscellaneous.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.  It shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflict of laws.  Except as provided in Section 9, any action, suit, or
proceeding arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York located in the Borough of Manhattan of the City of New York, and
each party covenants and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such action, suit, or proceeding, any claim that it or he
is not subject personally to the jurisdiction of such court, that its or his
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court.


LESLIE FLEGEL
  NATIONAL PATENT DEVELOPMENT CORPORATION                      
/s/ Leslie Flegel
  By:
/s/ John C. Belknap
      Name:
John C. Belknap
 
DATED: March 25, 2008.
  Title:  
Vice President
                DATED: March 25, 2008.                      
/s/ Leslie Flegel
       
LESLIE FLEGEL (as to subparagraph 3(d)
  FIVE STAR PRODUCTS, INC.            
DATED: March 25, 2008.
            By:
/s/ John C. Belknap
      Name:  
John C. Belknap
       
President
      DATED: March 25, 2008.  




 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Sale Agreement
 
This Sale Agreement (this "Sale Agreement") is made and entered into by and
among the undersigned at the address set forth under their respective names
(each a "Seller" and collectively the "Sellers") and National Patent Development
Corporation, a Delaware corporation with principal executive offices at 10 East
40th Street, Suite 3110, New York, NY  10016 ("NPDC") and Five Star Products,
Inc., a Delaware with principal offices at 10 East 40th Street, Suite 3110, New
York, NY  10016 ("Five Star").
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
1.             Sale of Shares.
(a)           On such date and time (the "Closing Date") and place as NPDC shall
purchase shares of NPDC common stock, par value $0.01, (the "NPDC Common Stock")
and shares of common stock, $0.01 par value, of Five Star Products, Inc. (the
"Five Star Common Stock") from Leslie Flegel pursuant to the terms of the
Agreement and Release made and entered into among Leslie Flegel, NPDC and Five
Star (the "Flegel Agreement"), each Seller will sell the number of shares of the
Five Star Common Stock set forth next to its name to NPDC for $0.60 per share at
the closing (the "Closing") and NPDC shall purchase such shares conditioned on
the consummation of the closing provided for in the Flegel Agreement.  NPDC may
elect not to proceed with the purchase of any Seller's shares of Five Star
Common Stock if any other Seller does not sell its shares of Five Star Common
Stock to NPDC hereunder.

 
 

--------------------------------------------------------------------------------

 
(b)           At the Closing, each Seller shall deliver to NPDC certificates
representing the Five Star Common Stock to be purchased by NPDC endorsed in
blank or having attached a duly executed stock power, in each case in proper
form for transfer, with signatures guaranteed by a commercial bank, and with all
applicable stock transfer tax stamps affixed thereto.  By delivering the
certificates at the Closing, each Seller represents with respect to the shares
of Five Star Common Stock being sold by it, that it owns beneficially and of
record all of such shares, free and clear of any and all pledges, liens,
encumbrances or security interests of any kind or nature other than these
resulting from acts or failure to act of NPDC and except for the Lock-up
Agreement between each Seller and Five Star (the "Lock-up Agreement").  The
Sellers represent that except for the Lock-up Agreement they have full right and
authority to so transfer such shares to NPDC, and all such transferred shares
shall not be subject to any voting trust, proxies or other agreements relating
to the voting or transfer thereof.
2.             Representations of the Sellers.
(a)           Each Seller acknowledges that NPDC may now or at the Closing Date
be in possession of material inside information regarding NPDC or Five Star that
such Seller is not aware of.  Nonetheless, each Seller willing has agreed to
sell the shares of Five Star Common Stock owned by it to NPDC pursuant to the
terms of this Agreement.  Each Seller represents that it has retained the
services of Leslie Flegel to advise it with respect the sale provided herein and
he is a "purchaser representative" as defined in Regulation D under Securities
Act of 1933, as amended and he is a sophisticated investor with experience in
transactions in securities of the kind reflected in this Agreement and each
Seller has also sought and received the advice of legal counsel familiar with
transactions of this kind and it is not relying on any disclosure or
non-disclosure made or not made, or the completeness thereof, in connection with
or arising out of its sale of such shares and has no claims against NPDC with
respect thereto and if any such claim exists, each Seller, recognizing its
disclaimer of reliance and NPDC's reliance on such disclaimer as a condition for
entering into the purchase of such shares, covenants and agrees not to assert it
against NPDC or any affiliate of NPDC including Five Star.
 
2

--------------------------------------------------------------------------------

 
(b)           Except for the Lock-up Agreement, no authorization, consent or
approval of, or exemption by, any governmental or public body or authority is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement, or the taking of any action
contemplated hereby, by each Seller, except those that have been obtained or are
available.
(c)           Neither the execution and delivery of this Agreement, nor
compliance with any of the terms and provisions hereof, nor the consummation of
any of the transactions herein contemplated will: (i) violate any law,
regulation, order, writ, injunction or decree of any court or governmental
department, commission, board, bureau, agency or instrumentality applicable to
any Seller, or (ii) conflict or be inconsistent with, or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, agreement or
other instrument, to which any Seller is a party or by which it may be bound or
to which it may be subject except the Lock-up Agreement.
3.           Specific Performance.  Each Seller understands and agrees that the
representations and promises of it contained in this Agreement are material
terms of this Agreement, and that NPDC was induced to enter into this Agreement
based upon such representations and promises.  Each Seller acknowledges that a
breach of such representations and/or promises would result in damages to NPDC
which would be difficult to calculate and determine.  Accordingly, each Seller
agrees that in the event of any breach of this Agreement by it, NPDC may seek
specific performance of this Agreement by each Seller without the necessity of
posting any bond or other security and each Seller consents to the ordering of
specific performance.
 
3

--------------------------------------------------------------------------------

 
4.             Illegality.  If any provision of this Agreement is held to be
illegal, void, or unenforceable, that holding shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement; provided, however, that, upon any finding that any provision is
illegal, void or unenforceable, each Seller agrees, at NPDC's request, to
promptly execute an amendment to this Agreement with a provision of comparable
scope that has been revised only to the extent needed to render it legal and
enforceable.
5.             Arbitration.  Except as set forth in Section 3 of this Agreement,
it is agreed that any claim or dispute arising out of or relating to this
Agreement will be settled by private and binding arbitration to be conducted
before a single arbitrator in the State of New York.  Unless otherwise mutually
agreed by the parties, the arbitration proceeding shall be conducted pursuant to
the American Arbitration Association Rules for the Resolution of Employment
Disputes.  Arbitration may be invoked by written notice to the American
Arbitration Association, served upon the opposing party by registered mail,
stating with particularity the issue(s) posed for arbitration; provided,
however, that no request for arbitration may be made until thirty (30) days
after written notice of the claim or dispute has first been forwarded by
certified mail to the other party.  The arbitration proceedings shall be private
and confidential.
6.             (a)           Further Assurances.  At any time and from time to
time, each party agrees, at its or his expense, to take such actions and to
execute and deliver such documents as may be reasonably necessary to effectuate
the purposes of this Agreement.
(b)           Survival.  The covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
sale of the Five Star Common Stock and any delivery of the purchase price by
NPDC, irrespective of any investigation made by or on behalf of any party.
 
4

--------------------------------------------------------------------------------

 
(c)           Modification.  This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof, supersede all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.
(d)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be given by Federal Express,
Express Mail, or similar overnight delivery or courier service or delivered (in
person or by telecopy, telex, or similar telecommunications equipment) against
receipt to the party to whom it is to be given at the address of such party set
forth below (or to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section.  Any notice or other
communication shall be deemed given at the time of receipt thereof.

 

 If to the Seller:   At the address set forth after its name   Fax:  (239)
591-6718          If to NPDC or Five Star:     National Patent Development
Corporation
 
10 East 40th Street
Suite 3110
New York, NY 10016
Fax: (646) 742-1601
Att: President

(e)           Waiver.  Any waiver by any party of a breach of any term of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that term or of any breach of any other term of this Agreement.  The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions will not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term of any
other term of this Agreement.  Any waiver must be in writing signed by the party
granting the waiver.
 
5

--------------------------------------------------------------------------------

 
(f)            Binding on Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of NPDC and Five Star
and their respective successors and assigns and each Seller and its assigns,
heirs, and personal representatives.
(g)           Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
(h)           Headings.  The headings in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
(i)           Miscellaneous.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.  It shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflict of laws.  Except as provided in Section 5, any action, suit, or
proceeding arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York located in the Borough of Manhattan of the City of New York, and
each party covenants and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such action, suit, or proceeding, any claim that it or he
is not subject personally to the jurisdiction of such court, that its or his
property is exempt or immune from attachment or execution, that the action, suit
or proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court.
7.           Termination of Agreement.  Effective upon the Closing, the Lock-up
Agreements shall be terminated with respect to each Seller who transfers all its
shares of Five Star Common Stock to NPDC.

 
6

--------------------------------------------------------------------------------

 




  NATIONAL PATENT DEVELOPMENT CORPORATION                     By:   
        
    Name:  
                    
    Title:     
                 
            DATED:  February ___, 2008.                     FIVE STAR PRODUCTS,
INC.                     By:  
         
    Name: 
                     
    Title:  
                    
            DATED:  February ___, 2008.  
Number of Shares
of Five Star Common Stock
                     
33,333
 By:
           
     
Darryl Sagel
     
14 East 33rd Street
     
Apt. #9 South
     
New York, NY  10016
                 
33,333
By: 
          
     
Lauren Sagel
     
14 East 33rd Street
     
Apt. #9 South
     
New York, NY  10016
                 
33,333
Graham Spencer Sagel UTMA-NY                     By:  
         
     
Lauren Sagel, Custodian
     
14 East 33rd Street
     
Apt. #9 South
     
New York, NY  10016
 

 
7

--------------------------------------------------------------------------------


 

       
35,000
Alexa Danielle Sagel UTMANY                     By:
           
     
Lauren Sagel, Custodian
     
250 Fifth Avenue, Apt. 7NS
     
New York, NY  10001
                 
33,333
By: 
          
     
Carole Flegel
     
509 Turtlehatch Lane
     
Naples, FL  34103
                 
33,333
By:  
         
     
Jason Flegel
     
509 Turtlehatch Lane
     
Naples, FL  34103
                 
33,333
Dylan Zachary Flegel UTMA-FL                     By: 
          
     
Jason Flegel, Custodian
     
509 Turtlehatch Lane
     
Naples, FL  34103
                 
33,333
Brooke Flegel UTMA-FL                     By:
           
     
Jason Flegel, Custodian
     
509 Turtlehatch Lane
     
Naples, FL  34103
                 
33,333
By:   
        
     
Mark Flegel
     
195 Forrestwood Drive
     
Naples, FL  34110
 


 
8
 

--------------------------------------------------------------------------------